Exhibit 10.2

CLAYTON HOLDINGS, INC.

NON-EMPLOYEE DIRECTORS’
DEFERRAL ELECTION

1.             Pursuant to the Clayton Holdings, Inc. 2006 Stock Option and
Incentive Plan (the “Plan”) and the Non-Employee Directors’ Deferred
Compensation Program established thereunder (the “Program”), I, the undersigned
Director, hereby elect and instruct Clayton Holdings, Inc. (the “Company”) to
defer ______% of any Eligible Payments (as defined in the Program) payable to me
by the Company.

2.             I understand that the amounts credited to my deferred account
will be paid in shares of common stock of the Company in a lump sum as soon as
practicable after I cease to serve as a Director of the Company.

3.             I hereby designate the following as my beneficiary (or
beneficiaries) under the Program and hereby revoke any prior designation of
beneficiary: 

Beneficiary Name and Address

 

Relationship

 

Social Security No.

 

Share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If a beneficiary predeceases me, his share shall be paid to the other surviving
beneficiaries in equal shares.  If no beneficiary survives me or if there is no
effective beneficiary designation, my deferred account shall be paid to my
estate.

4.             I understand that with respect to all amounts credited to my
deferred account, I have no greater rights than that of an unsecured creditor of
the Company.

5.             Except with respect to a my election as a new director (if
applicable) or in connection with the establishment of this Program (if
applicable), the election to defer under Paragraph 1 shall apply only to
Eligible Payments that are earned beginning at or after the start of the next
calendar year after such receipt and acceptance, and in all cases shall remain
in effect for all subsequent years unless the Company accepts, pursuant to the
Plan and the Program, a new election.  I acknowledge that the election to defer
and to receive payment in shares of common stock of the Company may be
completely revoked in writing prospectively with respect to Eligible Payments
payable in the calendar year beginning after the date of revocation.


--------------------------------------------------------------------------------


 

Executed this __________ day of ______________, 200__.

 

 

Signature

 

 

 

 

 

Print Name

ACCEPTED:

 

 

 

CLAYTON HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

2


--------------------------------------------------------------------------------